Ingraham, J. (dissenting):
I dissent from the'affirmance of this order. ' This proceeding was ■instituted on the 5th of October,. 1.898, by the adoption of a-resolu*633tion for the acquiring of title to property necessary for the opening of Johnson avenue. Subsequently and on the 13th of June, 1899, commissioners of estimate and assessment wére appointed, who duly qualified on the 8th of October, 1900. The appellants are the owners of damage parcels Nos. 2 and 8, being a portion of the property taken for the improvement. They appeared by counsel before the commissioners and introduced evidence on the 10th of April, 1901, and the commissioners signed the preliminary report on November 29, 1902, which awarded damages to the appellants, fixing the value of the separate pieces of property to be acquired by the city. To that the appellants made no objection. For some unexplained reason, this report was not brought on for confirmation until June, 1906. In the meantime, pending these proceedings, on May 15, 1903, an action was commenced in the Supreme Court to partition certain real property which included damage parcels Nos. 2 and 8.
\That action proceeded to interlocutory judgment, which was entered on December 12,1906. During the course of that proceeding, a map of this property was made, upon which was shown the street the title to which was then being acquired by the city in this proceeding ; and, in pursuance of a decree of the court, the property was sold at public auction by a referee therein appointed according to this map, and those conveyances were confirmed by final judgment issued on the 24th of May, 1905. When the case came before the Special Term, the city objected to a substantial award for these two pieces of property, because by the filing of this partition map the fee of the land had been dedicated to a public use, and the owners of the lots which had been sold by the referee under the judgment had acquired easements in the property, and the only award which should, therefore, be made was a nominal one. I do not think that any such effect can be given to this map; The fee of the land required for this street was being acquired by the public authorities under proceedings instituted for that purpose. When the property came to be sold under the partition suit, it was essential that the existence of this street, which was about to be opened by the public authorities, should be recognized so that purchasers could acquire lots abutting on the street. The owners of the property included in the bed of the street had appeared before the commissioners and had obtained a substantial award, which only awaited *634confirmation to vest the title in the city and substitute for the property thus acquired the award made by the commissioners. ' The fact that this situation was recognized, find it was assumed that the report would be confirmed, does not show an intention .to dedicate this property to the public, or to grant an easement until the. property necessary for the- street- should be acquired by the city. Whether or not an easement is granted is always a matter of -intention, and this map filed under the provisions of a judicial decree for the purpose of partitioning the property should not, I think, have the effect of divesting the owners of a substantial interest in the property so as to justify the court in sending the report back to the commissioners, with a direction to award only nominal damages.
I think, therefore, that the order should be reversed,
Houghton, J., concurred.
Order affirmed, with ten dollars costs and disbursements.